Pee Cueiam.
The suit was in a District Court, and the court opened the judgment for a new trial on an application made more than thirty days after judgment was entered, and not based on newly discovered evidence. Comp. Stat., p. 1959, § 17. See Schubert v. District Court of Bergen County, 10 N. J. Mis. R. 414; 159 Atl. Rep. 615. The answer to this apparent illegality is that the application for new trial was delayed beyond the thirty days by fraudulent misrepresentation by the plaintiff’s attorney, whereby defendant’s attorney was misled. Geithner v. Paechiana, 8 N. J. Mis. R. 384; 150 Atl. Rep. 240. This is contradicted; but the matter is before us on ex parte affidavits and the facts may as well be fully developed before a commissioner. A writ will be allowed, with leave to both sides to take depositions and submit any documentary evidence that is relied on.